DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 5/20/21 in which claims 38, 42 were amended and claims 62 – 69 are new. Claims 38- 44 and 62 – 69 are pending in the application. 

Allowable Subject Matter
Claims 38-44 and 62-69 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application are being allowed because the prior out of record does not disclose or render obvious a system for delivering a flow of breathing gas to a patient as claimed wherein the breathing gas flowrate set-point is automatically adjusted according to the determined respirator rate solely when the fraction of inspired oxygen meets a predetermined fraction of inspired oxygen threshold, the breathing gas flowrate set-point remaining at an initial breathing gas flowrate set-point until the predetermined fraction of inspired oxygen threshold is met. 
The closest prior art reference is Lellouche. Lellouche teaches a system for delivering a flow of breathing gas to a patient with an ambient air dispenser and an oxygen dispenser have a breathing gas set point and a supplemental gas supply delivered to a patient, an oxygen saturation sensor, a 
Tehrani (US 2008/0236582), teaches a weaning and decision support system for mechanical ventilation (abstract, Figs. 1-6). Tehrani teaches that when a predetermined fraction of inspired oxygen is met that controlled ventilation may be reduced. (Fig. 4E) However, Tehrani does not teach wherein the breathing gas flowrate set-point is automatically adjusted according to the determined respirator rate solely when the fraction of inspired oxygen meets a predetermined fraction of inspired oxygen threshold, the breathing gas flowrate set-point remaining at an initial breathing gas flowrate set-point until the predetermined fraction of inspired oxygen threshold is met. 
Therefore as none of the prior art reference disclose all of the structural or functional limitations of the claims, the application is in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785